DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                        ROCKY COLEMAN,

                            Appellant,

                                v.

                         BRIAN PERRAS,

                             Appellee.

                          No. 2D21-2554


                        September 14, 2022

Appeal pursuant to Fla. R. App. P. 9.130 from the County Court for
Pasco County; Frank I. Grey, Judge.


Rocky Coleman, pro se


Steven N. Tsangaris of Tsangaris Law Group, PL, Tarpon Springs,
for Appellee.


PER CURIAM.

     Affirmed.

KELLY, SLEET, and STARGEL, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2